IN THE DISTRICT COURT OF THE UNITED STATES sstetED
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION APR $9 2019

1:18 CR 42 U.S. DISTRICT CouRT

| ERN DISTRICT OF NC
UNITED STATES OF AMERICA

)

: )
v. ) CERTIFICATION

)

BRYAN JAMISON WATTS )

)

 

NOW COMES Bryan Jamison Watts, who being first duly sworn to tell the truth

states and certifies that after consulting with my attorney, Richard E. Cassady, and pursuant
AMEneeD S# Arar 30

to the’Plea Agreement (Doc. #1) entered into and filed in this matter on February-26, 2019

that I, Bryan Jamison Watts, do hereby state, certify, and stipulate that the Factual Basis

(Doc. 52) filed in this matter and all the information and statements therein are true and

accurate and had this matter proceeded to trial, the United States would have been able to

prove the statements in the Factual Basis beyond a reasonable doubt.

This the 30™ day of /APaie 2019.

ryan Jamison Watts, Defendant

_ Defendant’s Counsel’s Signature: I am the attorney for Bryan Jamison Watts. I have
carefully reviewed the Factual Basis (Doc. 52) filed in this matter with Defendant. To my
knowledge, the decision to stipulate to these facts is an informed and voluntary decision.

 

This the Sr day of APAIL

Richard E. Cassady, Counselor Defendant

 

Case 1:18-cr-00042-MR-WCM Document 60 Filed 04/30/19 Page 1 of 1

 
